Citation Nr: 0326531	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  95-28 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for service-connected 
sacroiliac strain with diffuse osteoarthritis, currently 
rated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from October 1942 to June 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in June 1995 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey, which denied an increased rating 
(in excess of 40 percent) for the veteran's service-connected 
sacroiliac strain with diffuse osteoarthritis.  The veteran 
entered notice of disagreement with this decision in June 
1995; the RO issued a statement of the case in July 1995; and 
the veteran entered a substantive appeal, on a VA Form 9, 
which was received in October 1995.  

The Board remanded this case to the RO in November 1997, and 
again in November 1999, for additional development that 
included VA examinations and medical etiology opinions.  That 
development was completed and the case was returned to the 
Board. 

In a May 2003 rating decision, the RO denied a claim of 
entitlement to service connection for bilateral hearing loss 
and a claim to reopen service connection for psoriasis on the 
basis of new and material evidence.  The veteran was notified 
of this decision by letter issued in May 2003.  The record 
does not reflect that the veteran has submitted a notice of 
disagreement with this rating decision.  The Board may only 
exercise jurisdiction over an issue after an appellant has 
filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. 
App. 554 (1993).  Accordingly, the issues of entitlement to 
service connection for bilateral hearing loss and to reopen 
service connection for psoriasis on the basis of new and 
material evidence are not currently before the Board on 
appeal.

In a June 2003 rating decision, the RO denied the veteran's 
claim of entitlement to secondary service connection for disc 
disease of the lumbar spine (as secondary to service-
connected sacroiliac strain with diffuse osteoarthritis), and 
notified the veteran of the decision in July 2003.  In a 
brief dated in September 2003, the veteran's representative 
effectively entered a notice of disagreement with the RO's 
June 2003 rating decision, expressing disagreement with the 
denial of secondary service connection for degenerative disc 
disease.  A statement of the case has not yet been issued on 
this issue; therefore, the issue of entitlement to service 
connection for disc disease of the lumbar spine (as secondary 
to service-connected sacroiliac strain with diffuse 
osteoarthritis) is addressed below in the REMAND portion of 
this decision.  The Board is required to remand this issue to 
the RO for the issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).


REMAND

The veteran's service-connected sacroiliac strain with 
diffuse osteoarthritis has been rated as analogous to 
lumbosacral strain.  The Board notes that VA has amended its 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, by 
revising the regulatory criteria for rating disabilities of 
the spine, which affects ratings for lumbosacral strain, as 
well as ratings for sacroiliac injury and weakness.  The 
revised rating criteria became effective September 26, 2003.  
68 Fed. Reg. 51,434-51,458 (Aug. 27, 2003).  The revised 
rating criteria include a revision of 38 C.F.R. § 4.71a to 
include Plate V, Range of Motion of Cervical and 
Thoracolumbar Spine, which reflects normal ranges of motion 
of the cervical spine and thoracolumbar spine.  
68 Fed. Reg. 51,458 (Aug. 27, 2003).  In light of these 
changes that became effective during the pendency of the 
claim before the Board, the RO will have the opportunity to 
consider rating the veteran's service-connected sacroiliac 
strain with diffuse osteoarthritis under the revised 
regulatory criteria for rating disabilities of the spine.  

In a June 2003 rating decision, the RO denied the veteran's 
claim of entitlement to secondary service connection for disc 
disease of the lumbar spine (as secondary to service-
connected sacroiliac strain with diffuse osteoarthritis), and 
notified the veteran of the decision in July 2003.  In 
September 2003, through his representative, the veteran 
effectively entered a notice of disagreement with the RO's 
decision to deny secondary service connection for disc 
disease of the lumbar spine.  As a statement of the case has 
not yet been issued, in order to comply with due process 
requirements, a remand is in order for the RO to prepare a 
statement of the case on the issue of entitlement to 
secondary service connection for disc disease of the lumbar 
spine (as secondary to service-connected sacroiliac strain 
with diffuse osteoarthritis).  See Manlincon, 12 Vet. App. 
238.

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the veteran a statement 
of the case regarding the claim of entitlement to 
secondary service connection for disc disease of 
the lumbar spine (as secondary to service-connected 
sacroiliac strain with diffuse osteoarthritis).  
The statement of the case should address all 
aspects of this claim, and compliance with the 
notice and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000.  Further, 
the veteran should be advised that, if he wishes 
the Board to address this claim for secondary 
service connection, he must submit a timely 
substantive appeal in response to the statement of 
the case.  

2.  The RO should again review the record and 
readjudicate the issue of entitlement to an 
increased rating (in excess of 40 percent) for 
service-connected sacroiliac strain with diffuse 
osteoarthritis.  The RO should consider any 
additional evidence added to the record since the 
June 2003 supplemental statement of the case.  The 
RO should consider the amendments to VA's Schedule 
for Rating Disabilities, 38 C.F.R. Part 4, 
effective September 26, 2003.  68 Fed. Reg. 51,454-
51,458 (Aug. 27, 2003).  If the benefit sought on 
appeal remains denied, the appellant and his 
representative should be furnished a supplemental 
statement of the case and should be given the 
opportunity to respond thereto.  Thereafter, the 
case should be returned to the Board, if in order.    

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 


